Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 8, 2019                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  158141(53)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  KAITLIN HAHN,                                                                                        Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 158141
  v                                                                 COA: 336583
                                                                    Oakland CC: 2016-152229-NF
  GEICO INDEMNITY COMPANY,
            Defendant-Appellant,
  and
  AUTOMOBILE CLUB INSURANCE
  ASSOCIATION,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before January 22, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 8, 2019

                                                                               Clerk